DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the laminate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the laminate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (U.S. Patent 6,616,796) in view of Fukuchi (WO 2013/147115 with U.S. Patent Application Publication 2015/0079415 from the same patent family used as a translation) and Onodera ‘242 et al. (U.S. Patent 6,274,242) and optionally further Shimizu et al. (JP 2010-221694 and see also the machine translation).  Alternatively, claims 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi in view of Onodera and Onodera ‘242.
Onodera discloses a method for manufacturing a single-sided metal-clad laminate sheet (Figure 1) by continuously producing at a high productivity the laminate sheet and including having excellent dimensional stability and excellent isotropy, the method comprising: bonding a thermoplastic liquid crystal polymer film (1) (e.g. see Table 5 wherein the representative examples of thermotropic liquid crystal polymers are the same as the typical examples of thermoplastic liquid crystal polymers of the instant invention see Table 5, see the thermotropic liquid crystal polymer of the Examples of Onodera is the same as the thermoplastic liquid crystal polymer of the instant invention, etc.) and a metal foil (3) between heating rolls (5), thereby forming a laminate sheet having the thermoplastic liquid crystal polymer film (1) and the metal foil (3); heat treating (at 10) the laminate sheet, such that conditions (1) and (2) are satisfied, thereby manufacturing the single-sided metal-clad laminate sheet: (1) a heat treatment temperature ranges between 1oC inclusive and 50oC exclusive, e.g. 20 oC in Example 1, 20 oC in Example 2, etc., higher than a melting point of the thermoplastic liquid crystal polymer film, e.g. melting point of 280 oC, and (2) a time for the heat treatment ranges from one second to 10 minutes, 
As to the limitation in claim 7 of “the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm” and claim 8, Onodera teaches the surface roughness is not particularly limited but it is preferable to avoid a roughness of 50% or more of the thickness of the metal foil (e.g. thickness of 9 µm such as in Column 11, lines 63-65) and the liquid crystal polymer film (e.g. thickness of 50 µm such as in the Examples) (Column 12, lines 5-19), i.e. the metal foil has a surface roughness smaller than 4.5 µm.  Onodera teaches it is preferable to chemically or physically increase the surface roughness of the metal foil to be 2 to 4 µm to increase the adhesion strength between the metal foil and liquid crystal polymer film.  However, it is known in this art that while increasing the surface roughness increases the adhesion strength (i.e. peel strength) between the metal foil and thermoplastic liquid crystal polymer film the electrical properties of the metal-clad laminate sheet will get worse as taught by Fukuchi (Paragraph 0010).  Therefore, to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application Fukuchi teaches the metal foil has a treated (with Si and N provided on the surface of the metal foil by dry plating such as by sputtering, CVD, and PDV) ten point average surface roughness Rz of 0.30 to 0.82 µm (See the Examples and Tables 1-3 and Paragraph 0374) and as optionally further evidenced by Shimizu wherein a treated prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)) but further in view of Fukuchi and optionally further Shimizu the metal foil has the treated surface roughness Rz of 0.30 to 0.82 µm such as 0.5 µm to achieve both improved adhesion strength and to form the single-sided metal-clad laminate sheet with best electrical properties suitable for high-frequency application.
Alternatively regarding claims 7, 8, and 15, Fukuchi discloses a method for manufacturing a single-sided metal-clad laminate sheet the method comprising: bonding a thermoplastic liquid crystal polymer film and a metal foil, thereby forming a laminate sheet having the thermoplastic liquid crystal polymer film and the metal foil, thereby manufacturing the single-sided metal-clad laminate sheet, wherein the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm and (regarding claim 8) including of 0.5 µm or less, and the single-sided metal-clad laminate sheet comprises the thermoplastic liquid crystal polymer film and the metal foil bonded to a surface of the thermoplastic liquid crystal polymer film (Abstract and Paragraphs 0007, 0043, and 0129). 
oC inclusive and 50oC exclusive higher than a melting point of the thermoplastic liquid crystal polymer film, and (2) a time for the heat treatment ranges from one second to 10 minutes; winding the heat-treated laminate sheet with a wind-up roll, thereby producing a roll of the single-sided metal-clad laminate sheet”, and “wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll” and claim 15, Fukuchi does not require any particular bonding method suggesting bonded by pressing (Paragraph 0129), and while Fukuchi does not expressly teach heat-treating the laminate sheet Fukuchi does not teach away from a heat-treating step.  Fukuchi further does not require the thermoplastic liquid crystal polymer film have any particular segment orientation ratio of molecules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method for manufacturing a single-sided metal-clad laminate sheet as taught by Fukuchi comprises the method as taught by Onodera (described above in full detail), i.e. bonding a thermoplastic liquid crystal polymer film (such as the liquid crystal polymer film has a segment orientation ratio of molecules between 0.90 and 1.15 in a MD direction of the liquid crystal polymer film) and a metal foil between heating rolls, thereby forming a laminate sheet having the thermoplastic liquid crystal polymer film and the metal foil; heat treating the laminate sheet, such that conditions (1) and (2) are satisfied, thereby manufacturing the single-sided metal-clad laminate sheet: (1) a heat treatment temperature ranges between 1oC inclusive and 50oC exclusive higher than a melting point of the thermoplastic liquid crystal polymer film, and (2) a time for the heat treatment ranges from one second to 10 minutes; winding the heat-treated laminate sheet with a wind-up roll, thereby producing a roll of the single-sided metal-clad laminate sheet, and wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll, to continuously produce at a high 
 As to the limitations in claim 7 of “a multilayer circuit board comprising a single-sided metal-clad laminate sheet and a substrate laminated together” and “unwinding the roll and laminating the single-sided metal-clad laminate sheet and the substrate” and claim 9, Onodera and Fukuchi each further teach the single-sided metal-clad laminate sheet is utilized to form a circuit board without being limited to any particular further utilization to form the circuit board wherein it is known in the same art the circuit board is a multilayer circuit board formed by laminating the single-sided metal-clad laminate sheet (2) to a substrate (5) of a liquid crystal polymer film substrate and another single-sided metal-clad laminate sheet (2) as taught by Onodera ‘242 (Figure 2 and Column 13, line 64 to Column 14, line 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the single-sided metal-clad laminate sheet taught by Onodera as modified by Fukuchi and optionally further Shimizu and Fukuchi as modified by Onodera is utilized to form a multilayer circuit board as taught by Onodera ‘242 (i.e. a method for manufacturing a multilayer circuit board comprising after the heat treating to manufacture the single-sided metal-clad laminate sheet (Figure 1 of Onodera) necessarily unwinding the roll to provide the single-sided metal-clad laminate sheet for laminating and laminating the single-sided metal-clad laminate sheet to the substrate of a liquid crystal polymer film substrate and another single-sided metal-clad laminate sheet) as is the express direction provided by Onodera and Fukuchi of wherein the single-sided metal-clad laminate sheet is utilized to form a circuit board wherein the multilayer circuit board taught by Onodera ‘242 is a conventional and useful circuit board formed of the single-sided metal-clad laminate sheet.
Regarding claims 10, 11, 13, and 14, Onodera teaches in the forming of the laminate sheet (i.e. in the bonding, the thermoplastic liquid crystal polymer film and the metal foil are bonded while), a tensile force is applied to the thermoplastic liquid crystal polymer film in a MD direction of the 2, (i.e. a tense state see Column 3, lines 15-55) for a SOR within a range not smaller than 1.03 and smaller than 1.15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the tensile force applied to the thermoplastic liquid crystal polymer film in a MD direction of the thermoplastic liquid crystal polymer film as taught by Onodera as modified by Fukuchi and Onodera ‘242 and optionally further Shimizu and Fukuchi as modified by Onodera and Onodera ‘242 as a function of the SOR of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as directed by Onodera for example to the tensile force is the self weight of the film or less (considered inclusive of 0.12 kg/mm2 to 0.28 kg/mm2) for a SOR within a range not smaller than 0.90 and smaller than 1.03, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera and Fukuchi do not teach away from the claimed ranges (see MPEP 2144.05)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Onodera, Fukuchi, Onodera ‘242, and optionally further Shimizu as applied to claims 7-11 and 13-15 above, and further in view of Tanaka et al. (U.S. Patent 6,334,922).  Alternatively, claim 12 is rejected under 35 U.S.C. 103 as being Fukuchi, Onodera, and Onodera ‘242 as applied to claims 7-11 and 13-15 above, and further in view of Tanaka.  
Onodera as modified by Fukuchi, Onodera ‘242, and optionally further Shimizu and Fukuchi as modified by Onodera and Onodera ‘242 above teach all of the limitations in claim 12 except for a specific teaching the laminating is by vacuum hot pressing wherein conventional laminating in the same art is by vacuum hot pressing as evidenced by Tanaka (Column 14, lines 12-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the substrate and the single-sided metal-clad laminate sheet as taught by Onodera as modified by Fukuchi, Onodera ‘242, and optionally further Shimizu and Fukuchi as modified by Onodera and Onodera ‘242 are laminated by vacuum hot pressing as a simple substitution of one known conventional laminating method to achieve predictable results as evidenced by Tanaka.

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.
In view of applicants amendments filed on 1/5/21 the previous rejections as were set forth in the Office Action mailed on 7/6/20 are withdrawn.  The claims as amended and new claims are fully addressed above.
	Applicants argue, “Onodera describes a method in which a laminate is continuously produced. On the other hand, Fukuchi describes a method for surface-treating a copper foil. The surface treatment described in Fukuchi includes, e.g., a chromate treatment, a silane coupling treatment, and a plating treatment. Fukuchi does not teach or suggest continuously performing these treatments on a copper foil, nor does it teach or suggest producing a sufficiently long sheet of a surface-treated copper foil that may be employed in Onodera’s continuous process.”.

Applicants further argue, “The tensile force of 0.12 to 0.28 kg/mm2 as recited in claims 13 and 14 is much smaller than the tensile force employed for a polymer film with SOR of 1.03-1.15 in Onodera, and a tensile force is not applied to a polymer film with SOR of 0.9-1.03 in Onodera. Given that the concept of Onodera’s method is to press-bond a polymer film and a metal sheet under a specific tension condition depending on SOR of the polymer film (see Onodera, column 2, line 54 to column 3, line 3), and that Onodera teaches the specific tension conditions for each of polymer films having SOR of 0.9-1.03 and 1.03-1.15, one of ordinary skill in the art would not have been motivated to change the specific tensile force that Onodera applies to a polymer film having SOR within the range of 0.9-1.15.”.
This argument is not persuasive wherein Onodera teaches the tensile force employed for a polymer film with SOR is 0.9 to less than 1.03 is much smaller than the tensile force employed for a polymer film with SOR of 1.03 to less than 1.15.  Further, Onodera does not teach a tensile force is not applied to a polymer film with SOR of 0.9 to less than 1.03 but rather Onodera teaches not applying a tensile force higher than the self weight of the film (i.e. the tensile force while not large is above 0 kg/mm2 and considered inclusive of those values in claims 10, 11, 13, and 14), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746